Wait, J.
The insurer appeals from a decree awarding compensation to the claimant. It admits that findings of fact made by the Industrial Accident Board will not be *352disturbed if there is any evidence to support them, Herrick’s Case, 217 Mass. Ill; but it contends that here there is nothing but conjecture to support the findings that the injury arose in the course of and out of the employment, and that the employer had such knowledge of the injury that want of formal notice in writing in strict compliance with the provision of G. L. c. 152, §§ 41-43, did not bar the proceeding.
These contentions are not well founded. It is unnecessary to review all the evidence, for there was testimony that Dorney, the employee, on his return from work on a day that could have been found to be January 13, 1925, stated to his wife that he had got a sliver in his finger while cleaning out a last bin, which was part of his regular work as janitor for the subscriber, the insured. This is more than conjecture; it is direct evidence of a happening from one who took part, in it.
There was evidence that Dorney went to the hospital of the subscriber for treatment and his hand was dressed by Miss LeBlanc, the nurse employed there, January 14, 1925; that on January 15 he spoke of his injured hand to one Ross, employed by the subscriber as supervisor of sanitation, to one McManus, a time-keeper in the sanitation department, whose duty it was to make report of accidents, and to Miss Ellis, a nurse in the department; that on January 17, one Horan, manager of the department of hygiene and sanitation for the subscriber and also general manager in Water-town for the insurer, saw- Dorney at the hospital and talked with him about the finger. All these, except Miss Ellis, were heard as witnesses. Miss LeBlanc testified that Dorney said he thought he got something in his hand but was not definite. He said, as she remembered it, something about a sliver in his finger, that "he thought he did but was not sure,” that "a few days before he thought he got a splinter in it.” She saw an abrasion, but did not find anything in the hand. She thought he told her that a few days before he had got something out of the hand himself. Ross testified that he noticed Dorney’s bandaged hand early on the fifteenth, and sent him to the hospital again. Dorney told him he thought he got *353a stiver in Ms finger. McManus testified that about the middle of January he saw Dorney in the hospital, wMther he was called as they were going to send Dorney home. He asked Dorney what happened and was told by him “that he thinks he got a stiver in his hand.” Dorney said he did not get it out; and the nurse, Miss Ellis, in Dorney’s presence, said she did not treat it. McManus asked the questions for the purpose of making a report such as he makes “in accidents of this sort.” He made out a written report, but could not give the date. The subscriber, on January 19, filed with the board a report, dated January 17, wMch stated: “Employee believes he had a splinter in finger some time last week, but is uncertain.” Horan testified that on January 15 he knew Dorney had been treated at the hospital the preceding day, and that in the afternoon he sent to have Dorney taken to the Charlesgate Hospital. He made inquiry and learned from an accident report that Dorney thought he had a stiver in Ms finger. On January 17 he saw Dorney at the Charlesgate Hospital for about two minutes, quite ill, and was told by him that his hand was sore, and in answer to inquiry as to how it happened, was told that he thought he had a splinter in his finger. Horan made out the report on his return from the hospital and filed it with the board on that day.
Although none of these witnesses testified to a direct assertion by Dorney that on or about January 13 he had driven a splinter or stiver into his finger while cleaning a last bin, and that his sufferings were caused thereby, there is enough • here, taken with Dorney’s statements elsewhere, to support a finding that the insured was informed that the employee was suffering from a physical ailment which he believed to be due to something that had happened in the course of his employment. Such information may be found to be “knowledge of the injury” within G. L. c. 152, § 44. Walk-den’s Case, 237 Mass. 115, and cases cited. Lapan’s Case, 237. Mass. 340. Bergeron’s Case, 243 Mass. 366.
The testimony of the doctors did not require, as matter of law, a finding that the infection, from which it is admitted Dorney died, came from his sore throat and not from a scratched finger.
*354The board made no finding that the insurer was not prejudiced by lack of strict written notice. There was no occasion to find lack of prejudice to the insurer where it found knowledge of the injury by either insurer or subscriber, received as soon as practicable after the accident. In G. L. c. 152, § 44, knowledge of injury by either insurer, insured or agent, and no prejudice to the insurer from want of notice, are alternatives. The presence of either prevents want of notice from barring the claim. Sullivan’s Case, 241 Mass. 36.

Decree affirmed.